Title: Memorandum from Albert Gallatin, [18 June 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            [18 June 1802]
            The Bank of Pennsylvania applies for relief—they fall regularly 100,000 drs. per week in debt to the Bank U. States, on account, as they say, of the deposits on account of Government made in the last. For a sketch of their situation compared with that of Bank of U. States, see the within paper—Their cashier is here come on purpose for assistance. In addition to the effect of Governmental deposits it is evident that they have extended their discounts too far. They say that these cannot at once be curtailed without ruining their customers who consist chiefly of retail shop-keepers. Those for whom the Bank U. States discounts are generally importers—There are but three means of affording them relief—1st Write to Bank United States to spare them—2dly Deposit 300,000 dollars with them, or direct collector Philada. to deposit part of his public monies with them—3dly Contract with them for part of Dutch debt, which, as we always pay considerably before hand, will have the effect of a deposit—I have proposed the last; but if we cannot agree on terms, should either of the two other modes be adopted? It is proper to prevent the exclusive monopoly in hands of Bank United States; but it is not proper to displease them, because they place instantly our money where we may want it from one end of the Union to the other, which is done on the tacit condition of our leaving our deposits with them, and because if we shall be hard run & want money, to them we must apply for a loan—
            A.G.
          